          Case 1:19-cr-04440-MV Document 107 Filed 06/29/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                  Cr. No. 19-4440 MV

NICHOLOUS PHILLIPS,

               Defendant.

  UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION TO RECONSIDER
 COURT’S PRIOR RULING ON APPLICABILITY OF ARMED CAREER CRIMINAL
                               ACT

       The United States of America respectfully files this response to Defendant Nicholous

Phillips’ (“Defendant”) “Motion to Reconsider Order Denying Defendant’s Motion Objecting to

the Applicability of the Armed Career Criminal Act (ACCA) Provision of 18 U.S.C. § 924”

(“Motion”). Doc. 106.

       During pretrial litigation, Defendant sought a ruling from this Court that he would not be

eligible to be sentenced under the Armed Career Criminal Act (“ACCA”) if he were to be

convicted of the two offenses he ultimately pleaded guilty to, being a felon in possession of a

firearm and possession with intent to distribute methamphetamine. See Doc. 34. The Court ruled

that Defendant did in fact have three predicate felony convictions that were “crimes of violence”

that therefore made him eligible to be sentenced under the ACCA if convicted in the present case:

(1) aggravated battery with a deadly weapon (great bodily harm), (2) aggravated assault with a

deadly weapon, and (3) shooting at or from a motor vehicle. See Doc. 61. The Court’s decision

primarily hinged on United States v. Pam, 867 F.3d 1191 (10th Cir. 2017). In Pam, the Tenth

Circuit held that Defendant’s prior conviction of shooting at or from a motor vehicle, in violation




                                                1
         Case 1:19-cr-04440-MV Document 107 Filed 06/29/21 Page 2 of 2




of N.M. Stat. Ann. § 30-3-8(B), was a crime of violence and a predicate offense under ACCA. See

Pam, 867 F.3d at 1211.

       Since the Tenth Circuit decided Pam, and while this case has been pending sentencing, the

Supreme Court issued its ruling in Borden v. United States, 593 U.S. ___ (2021). In Borden, the

Supreme Court specifically addressed whether a prior conviction that involved a mens rea of

recklessness would satisfy the ACCA’s elements clause. Id. The Supreme Court held that

“[o]ffenses with a mens rea of recklessness do not qualify as violent felonies under ACCA.” Id.

at 23. In so doing, it specifically recognized Pam as a case that would be affected by its ruling.

Id. at 3 n.1, 26-27 n.19. Based on the Supreme Court’s clear ruling in Borden, Pam has been

expressly overruled, and Defendant’s prior conviction under New Mexico law for shooting at or

from a motor vehicle no longer qualifies as a predicate offense for ACCA purposes.


                                                    Respectfully submitted,

                                                    FRED J. FEDERICI
                                                    Acting United States Attorney

                                                    /s/
                                                    JAYMIE L. ROYBAL
                                                    Assistant United States Attorney
                                                    P.O. Box 607
                                                    Albuquerque, N.M. 87103
                                                    (505) 224-1413

I HEREBY CERTIFY that I filed the foregoing pleading electronically through the CM/ECF
system which caused defense counsel, Joe Romero to be served by electronic means, as reflected
on the Notice of Electronic Filing as indicated therein on June 29, 2021.

/s/
Jaymie L. Roybal
Assistant United States Attorney




                                                2
